Citation Nr: 1622081	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease (CAD) with unstable angina (claimed as heart condition), secondary to hypertension.

4.  Entitlement to service connection for erectile dysfunction, secondary to hypertension.

5.  Entitlement to service connection for headaches, secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to May 1982. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran was provided an October 2015 hearing at the RO before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for CAD, erectile dysfunction, and headaches, secondary to hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is etiologically related to service.

2.  Hypertension is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, hypertension is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claims for tinnitus and hypertension, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of acoustic trauma during service.  Specifically, he asserted at the October 2015 Board hearing that he noticed tinnitus during his service when he was working in the disciplinary barracks and was exposed to constant noise from inmates and the sound of a heavy gate.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

The Veteran has not been provided a VA audiology examination.  A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible.  

The evidence is at least in equipoise and thus the Veteran must prevail.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  

Service Connection for Hypertension

The Veteran contends that he was diagnosed with hypertension during active duty service.  At the October 2015 Board hearing, he testified that he initially sought medical attention for headaches during service, and the treating physician subsequently conducted a week-long blood pressure check.  He asserts that the treating physician diagnosed hypertension at the conclusion of the blood pressure check, and provided him with medication.  He further testified that he lived abroad for several years following separation, and became noncompliant with his blood pressure medicine because he could not remember the brand name.  

Service treatment records support the Veteran's statement that he was diagnosed with hypertension in service.  Although the claims file does not contain a record of the week-long blood pressure check, A May 1981 service treatment record shows a diagnosis of hypertension, and indicates that the Veteran was instructed to avoid salt.  A March 1982 service treatment record notes that the Veteran complained of elevated blood pressure, and states, "...5 day BP checkup."  His April 1982 report of medical examination notes "mild hypertension." 

A May 2012 VA examiner opined that hypertension is not related to service.  The rationale was that, "[he] had one reading of high blood pressure which occurred on a visit where he was having pain, which is a common reaction to pain.  He had been checked numerous times for hypertension but was never diagnosed with it nor started on medications for it.  Also, while looking at all the blood pressures in his file I did not find consistent readings in his military records that substantiate a diagnosis or starting him on medications."  The examiner did not discuss the May 1981 hypertension diagnosis or the May 1982 notation of mild hypertension on the separation examination.  As the May 2012 opinion directly contradicts the affirmative evidence in the service treatment records without explanation, the Board finds that the opinion is of no probative value.

A Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d at 1316.  The Board finds that the Veteran's statement that he was diagnosed with hypertension in service following a week-long blood pressure check is competent and credible, and supported by the aforementioned service treatment records.  

The evidence is at least in equipoise and thus the Veteran must prevail.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.


REMAND

The Veteran contends that his CAD, erectile dysfunction, and headaches are caused or aggravated by his hypertension.  The May 2012 VA examiner was asked to provide opinions as to whether any of the claimed disorders were related to hypertension.  The examiner did not provide the requested opinion, instead stating that the Veteran did not have hypertension in service.  As the Board has granted service connection for hypertension above, a new examination is necessary to assist in determining whether any of the claimed disorders are due to service or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations.  The examiner is requested to:

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed headache condition, CAD, or erectile dysfunction had its onset in service or is otherwise related to service.  The examiner is asked to specifically discuss the April 1982 report of medical history on which the Veteran endorsed headaches; and the March 1982 record showing complaints of light sensitivity.

b)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed headache condition, CAD, or erectile dysfunction was caused or aggravated by the service-connected hypertension.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


